Gould, Associate Justice.
Our opinion is, that the claim of plaintiffs against the estate of their deceased father, John A. Winn, for one-half of the rents of certain community property during the interval between the death of their mother and father, and their claim for one-half the proceeds of a certain community lot sold by their father during this interval, were claims for money, and, like other claims against estates, should have been authenticated and established as prescribed by the statute. The statute under which the proceedings for partition were instituted, contains no provision exempting such claims for money from the operation of the rules regulating other claims.
This seems to be the main question intended to be presented, and is the only one alluded to in the brief of appellees. The brief of appellant presents a further question, ou1> side of the assignment of errors, growing out of the fact that the decree appealed from was made after a final decree of partition had been made at a preceding term, claiming that it was not competent for the court to thus set aside a former decree.
There being no assignment of error embracing this point, and the record containing but a very meagre and unsatisfactory history of the circumstances under which the court finally *621acted, and further, the brief of appellant containing no reference to authorities, we decline to pass upon the question.
The assignment of errors presents the further question of the existence of a lien on the community estate in favor of plaintiffs for their half of the rents and proceeds of sale of community property by their father. This question is, however, entirely pretermitted in the brief of counsel. Under the circumstances, we only notice it, lest it should be inferred from our silence that we sanction the claim of such a lien as against a creditor of the estate. This we certainly are not prepared to do.
The judgment is reversed and the cause remanded.
Reversed and remanded.